Citation Nr: 1107150	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left leg disability, 
to include as secondary to service connected lumbosacral 
degenerative disc disease with history of left lower back 
myositis. 

2. Entitlement to service connection for bilateral pes planus. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for meningitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1964 to January 
1967.

This matter comes before the Board of Veterans' Apeals (Board) on 
appeal from a November 2008 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied service connection for a left leg 
condition, bilateral pes planus, bilateral hearing loss, tinnitus 
and meningitis. 

In March 2010 a RO hearing was scheduled.  The Veteran failed to 
report for the hearing. 

In September 2010 the Board remanded the claim for a travel Board 
hearing.  In a November 2010 letter the Veteran was informed that 
he was scheduled for a hearing on January 11, 2011 at the RO.  
The Veteran failed to report for the hearing and provided no 
explanation for his failure to report.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran has a current left leg disability.

2. The preponderance of the evidence is against a finding that 
the Veteran's bilateral pes planus was aggravated in service.

3. The preponderance of the evidence is against a finding of an 
injury or disease in service related to any bilateral hearing 
loss disability.

4. The preponderance of the evidence is against a finding of an 
injury or disease in service related to tinnitus.

5. The preponderance of the evidence is against a finding that 
the Veteran currently has meningitis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left 
leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).

2. The criteria for entitlement to service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.306 
(2010).

3. The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2010).

4. The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

5. The criteria for entitlement to service connection for 
meningitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated September 2008. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records.  In the September 2008 
notification letter, the Veteran was asked to submit any evidence 
in his possession and to identify any evidence elsewhere so the 
VA could request it; however, no response was received.  As no 
evidence was identified the VA could not take any action to 
assist the Veteran in retrieving any such evidence. 

The Veteran was not examined by VA in conjunction with the claims 
of service connection for left leg disability, bilateral pes 
planus, bilateral hearing loss, tinnitus  or meningitis; however, 
no such examination is necessary because the record does not 
reflect any indication whatsoever that any current disabilities, 
if any, may be associated with the Veteran's service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Left leg 

The Veteran contends that he has a left leg condition due to his 
service connected back disability.  Service treatment records 
contain no complaints of or treatment for a left leg disability.  
The Veteran has not alleged with specificity experiencing any 
symptoms of a left leg disability or that he has sought treatment 
for any left leg disability at any time since service.  
Furthermore, at a May 2010 VA joint and back examination there 
were no complaints or findings of any left leg disability 
although the Veteran did report shooting pain down his right leg.  
While the Veteran is competent to report that he experiences pain 
in his left leg he has not reported any such symptomatology, or 
history of symptomatology, to the VA examiner.  There is no 
evidence of a current left leg disability and, in the absence of 
proof of a present disability, there can be no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).   Accordingly, service connection is not warranted. 

Pes planus

The Veteran contends that his bilateral pes planus was aggravated 
by service.  

Upon entrance the Veteran was noted to have bilateral pes planus.  
In order to establish aggravation there must be an increase in 
disability during service not due to the natural progress of the 
disease.  38 C.F.R. § 3.306.  Service treatment records contain 
no complaints of any foot related problems.  There is no evidence 
of a worsening of the Veteran's pes planus during service.  
Rather it appears that his condition got better during service as 
the exit examination found the Veteran to have normal feet.  

As there is no evidence that the Veteran's pre-existing bilateral 
pes planus was aggravated in service, service connection is not 
warranted. 

Hearing loss and tinnitus 

The Veteran contends that he has hearing loss and tinnitus due to 
service.  The Veteran is competent to report symptomatology he 
experiences, such as a decrease in hearing capacity and ringing 
in the ears.  Even assuming that the Veteran has a current 
disability, he has failed to identify any injury or disease in 
service which caused or contributed to any such disability.  The 
VA's duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has a 
responsibility to present and support a claim.  38 U.S.C.A. 
§ 5107(a).  Here the Veteran has failed to support his claim as 
he is merely alleging current hearing loss and tinnitus.  Service 
treatment records show no hearing loss in service nor a marked 
change in hearing acuity during service as the audiograms at 
entrance and upon exit both demonstrate normal hearing per 
Hensley v. Brown, 5 Vet. App. 155 (1993).  (The threshold for 
normal hearing is from 0 to 20 decibels, and that threshold 
levels of above 20 decibels indicate at least some degree of 
hearing loss.)  Nor is there any medical evidence of  current 
hearing loss or tinnitus.

As there is no evidence of an injury or disease in service, or 
current disabilities, service connection is not warranted. 

Meningitis 

The Veteran was treated for meningitis in service.  He contends 
that he currently has meningitis however he has presented no 
evidence to support his claim.  As a lay person the Veteran is 
not competent to diagnose meningitis.  He would be competent to 
report that a doctor told him he had meningitis; however he has 
not done so.  Despite repeated requests by the VA, the Veteran 
has failed to identify any evidence that he currently has 
meningitis apart from his claim form stating "meningitis."  
While the Veteran had meningitis in service, there is no evidence 
of a current disability.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has not reported any symptoms of meningitis since 
service, nor has he reported any treatment for meningitis since 
service.  As there is no evidence of a current disability, 
meningitis, service connection is not warranted. 


ORDER

Service connection for a left leg disability, to include as 
secondary to service connected lumbosacral degenerative disc 
disease with history of left lower back myositis is denied. 

Service connection for bilateral pes planus is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for meningitis is denied.






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


